On Petition for a Rehearing.
Bicknell, C. C.
— The appellant still insists that the complaint was insufficient, and that the evidence did not support the finding. '
The complaint showed that the payment was involuntary, and was unjustly procured when nothing was due, by false representations and imposition, and undue advantage taken of the situation of the plaintiff.
As to the evidence, the petition asserts that the money was-paid by the plaintiff under the advice of her attorney, arid was therefore voluntarily paid; but the evidence is that when the plaintiff paid the money her attorney was absent the entire day, and that while the payment was insisted on she begged for time to see her attorney until the next day, or until six o’clock the same evening, and could not get it, and that she never owed the appellant anything.
If the court, trying the case without a jury, believed the testimony on behalf of the plaintiff, it fully sustained the complaint.
The trier of the fact must determine the credibility of the *250witnesses, and where there is evidence which supports the ■finding, it can not be disturbed because of conflicting testimony i Taggart v. McKinsey, 85 Ind. 392.
The petition for a rehearing ought to be overruled.
Pee Cubiam. — The petition for a rehearing is overruled.